IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 121,768

                              JOHN DOE H.B., an Individual,
                                      Appellee,

                                             v.

 M.J., Individually and in His Capacity as a Priest at St. Matthew Parish, and the ROMAN
      CATHOLIC ARCHDIOCESE OF KANSAS CITY, KANSAS, a Kansas Not For Profit
                                       Corporation,
                                       Appellants.


                              SYLLABUS BY THE COURT

1.
       Under the Kansas rules of civil procedure, a pleading requires only a short and
plain statement of the claim showing that the pleader is entitled to relief and a demand for
judgment.


2.
       Notice pleading in Kansas does not require a plaintiff to state facts sufficient to
constitute a cause of action. The rules require only a short and plain statement of a claim
that will give the defendant fair notice of what the plaintiff's claim is and the ground upon
which it rests.


3.
       Notice pleading requires liberal interpretation of the pleadings and relies on
discovery to fill in gaps.




                                              1
4.
        K.S.A. 2020 Supp. 60-523 contains no requirement that a party against whom a
claim for damages suffered as a result of childhood sexual abuse must have been the
active perpetrator of the abuse. The statute applies broadly to claims against individuals
and entities whose negligent or intentional conduct resulted in injuries to the plaintiff.


        Review of the judgment of the Court of Appeals in 59 Kan. App. 2d 273, 482 P.3d 596 (2021).
Appeal from Wyandotte District Court; BILL KLAPPER, judge. Opinion filed April 22, 2022. Judgment of
the Court of Appeals affirming the district court is affirmed. Judgment of the district court is affirmed,
and the case is remanded.


        Chad E. Blomberg, of Lathrop GPM LLP, of Kansas City, Missouri, and Ross Henry Stewart, of
Stewart Law Office, LLC, of Overland Park, argued the cause, and Mara H. Cohara, of Lathrop GPM
LLP, of Kansas City, Missouri, and Elizabeth D. Hatting, of the same firm, and Carrie E. Josserand, of
the same firm, of Overland Park, were with them on the briefs for appellant.


        Rebecca M. Randles, of Randles Mata LLC, of Kansas City, Missouri, argued the cause and was
on the briefs for appellee.


The opinion of the court was delivered by


        ROSEN, J.: The adult plaintiff alleges a priest sexually abused him when the
plaintiff was a child and is suing the priest and the archdiocese that employed the priest
for damages. The defendants sought interlocutory appeal from orders denying their
motions for dismissal and summary judgment, and this court granted review of the Court
of Appeals opinion affirming the district court. We find the Court of Appeals opinion to
be well reasoned and agree with its conclusions.




                                                      2
       The plaintiff John Doe H.B. (H.B) was born on April 30, 1971. He attended
Catholic schools in Topeka, where he often served as an altar boy and was frequently in
the company of a priest, Father M.J. H.B. later relocated to Guam, where he currently
resides.


       On August 31, 2017, H.B. filed a petition in Wyandotte County District Court
seeking damages from M.J. and the Roman Catholic Archdiocese of Kansas City in
Kansas. The petition alleged various torts based on sexual abuse by M.J. from the time
H.B. "was approximately 9 years old until he was approximately 12 years old." These
dates would have been between April 30, 1980, and April 29, 1984. The petition listed
specific examples of sexual abuse and asserted that H.B. "repressed all memory of the
abuse until approximately late fall 2015 when news reports of sexual abuse by priests . . .
in Guam hit the media." The petition further asserted that H.B. "did not discover nor
could he reasonably have discovered his injury until his memory returned."


       The defendants filed motions to dismiss based on statutes of limitations and
repose. The district court denied the motions to dismiss and ordered limited discovery
relating to the limitation and repose statutes. The parties then agreed to a videotaped
deposition of H.B., which took place on October 30, 2018.


       The defendants filed motions for judgment on the pleadings or, in the alternative,
for summary judgment, arguing the claims were time barred. The district court denied the
defendants' motions. The district court filed an amended order certifying the case for
interlocutory appeal under K.S.A. 60-2102(c), expressly finding that its judgment
involved controlling questions of law to which there was substantial ground for
difference of opinion and an immediate appeal might materially advance the ultimate



                                             3
termination of the litigation. The defendants then filed a timely request for immediate
appeal with the Court of Appeals.


       The Court of Appeals affirmed the district court in John Doe v. M.J., 59 Kan. App.
2d 273, 482 P.3d 596 (2021). This court granted the defendants' joint petition for review.
Having reviewed the record, the parties' arguments, and the relevant statutes, we agree
with the Court of Appeals analysis and affirm.


                          The Statutes of Repose and Limitations


       The defendants urge this court to look to statutes of repose and limitations to
conclude as a matter of law that the time has expired for H.B. to bring claims for
damages against them. A statute of limitations establishes a maximum time from when an
action accrues during which an injured party may file for recourse, and the action may
accrue when the injuries manifest themselves. See Pancake House, Inc. v. Redmond, 239
Kan. 83, 87, 716 P.2d 575 (1986); Hecht v. First National Bank & Trust Co., 208 Kan.
84, 92, 490 P.2d 649 (1971). A statute of repose, on the other hand, establishes a
maximum time to seek legal relief after a causative event has occurred, even if no
discernible injury has yet manifested itself; it may create finality for meritorious suits
even when the plaintiff is not responsible for the delay. See Harding v. K.C. Wall
Products, Inc., 250 Kan. 655, 668, 831 P.2d 958 (1992); McCann v. Hy-Vee, Inc., 663
F.3d 926, 930 (7th Cir. 2011).


       Before embarking on a review of the issues the defendants present, we note the
posture of this case. It has not gone to trial, and full discovery has not taken place. The
questions before us rest in the context of the pleadings, narrowly targeted depositions and
interrogatories, and arguments by counsel. Further discovery or a full evidentiary

                                              4
proceeding may resolve uncertainties in favor of one or the other sides to this litigation in
a manner not possible now.


       The defendants initially argue that the K.S.A. 60-515(a) eight-year statute of
repose and the K.S.A. 2020 Supp. 60-523 statute of limitations operate together to
extinguish H.B.'s claims. Resolution of this argument rests on whether H.B. is subject to
the pre-July 1992 statute of repose or the post-July 1992 statute of repose. This test rests
in turn on the extent to which H.B. is bound to factual assertions contained in his petition
and on when the alleged abuse occurred for the last time—before July 1, 1984, or after
July 1, 1984—as well as on the question of when H.B discovered he had injuries arising
from his alleged childhood sexual abuse. The district court ruled these were factual
questions that could not be resolved from the pleadings and it would therefore be
inappropriate to dismiss the complaint based on the pleadings and limited discovery
alone. The Court of Appeals agreed, and so do we.


       We are reviewing here both motions to dismiss and motions for summary
judgment. The main distinction between the handling of a motion to dismiss and a motion
for summary judgment is that the former limits the trial court to a review of the
pleadings, while the latter allows the trial court to consider all the facts produced during
the discovery process—affidavits, depositions, admissions, and answers to
interrogatories. Keiswetter v. State, 304 Kan. 362, 367-68, 373 P.3d 803 (2016).


       An appellate court reviews the district court's denial of a motion for summary
judgment de novo, viewing the facts in the light most favorable to the party opposing
summary judgment. If reasonable minds could disagree about the conclusions to be
drawn from the evidence—in other words, if there is a genuine issue about a material



                                              5
fact—summary judgment is inappropriate. Siruta v. Siruta, 301 Kan. 757, 766, 348 P.3d
549 (2015).


       K.S.A. 2020 Supp. 60-256(f) extends to the district court the discretion to deny a
motion for summary judgment when discovery is needed. An appellate court's standard of
review of such a decision is for abuse of discretion. Northern Natural Gas Co. v. ONEOK
Field Services Co., 296 Kan. 906, 935, 296 P.3d 1106, cert. denied 571 U.S. 826 (2013).


       K.S.A. 60-515(a) is a statute of repose that sets out a general requirement that an
action must be commenced no more than eight years after the date on which the events
took place that gave rise to the cause of action:


               "Except as provided in K.S.A. 60-523, if any person entitled to bring an action,
       other than for the recovery of real property or a penalty or a forfeiture, at the time the
       cause of action accrued or at any time during the period the statute of limitations is
       running, is less than 18 years of age, an incapacitated person or imprisoned for a term less
       than such person's natural life, such person shall be entitled to bring such action within
       one year after the person's disability is removed, except that no such action shall be
       commenced by or on behalf of any person under the disability more than eight years after
       the time of the act giving rise to the cause of action."


       For most tort claims, then, an injury suffered by a child at the age of, say 8, would
no longer be actionable by the time the child turned 18. But K.S.A. 60-515(a) carves out
an exception for K.S.A. 2020 Supp. 60-523 injuries resulting from sexual abuse.




                                                      6
         K.S.A. 2020 Supp. 60-523 extends the limitation on actions to no more than three
years from when the plaintiff discovered that injuries resulted from childhood sexual
abuse:


                 "(a) No action for recovery of damages suffered as a result of childhood sexual
         abuse shall be commenced more than three years after the date the person attains 18 years
         of age or more than three years from the date the person discovers or reasonably should
         have discovered that the injury or illness was caused by childhood sexual abuse,
         whichever occurs later."


         This statute contains another time limitation—it applies only when the last act of
abuse took place on or after July 1, 1984:


                 "(d) This section shall be applicable to:
                 (1) Any action commenced on or after July 1, 1992, including any action which
         would be barred by application of the period of limitation applicable prior to July 1,
         1992;
                 (2) any action commenced prior to July 1, 1992, and pending on July 1, 1992."


         The most literal reading of the above language would indicate that any action—
including the present one—would be saved by the statute, no matter when the abuse
occurred, so long as it was filed within three years of the discovery of resulting injury or
illness. Constitutional due process concerns, however, limit application of the statute to
those claims that had not been extinguished by the eight-year statute of repose at the time
K.S.A. 60-523 was enacted. See Ripley v. Tolbert, 260 Kan. 491, 500-512, 921 P.2d 1210
(1996); see also Harding v. K.C. Wall Products, Inc., 250 Kan. 655, 669, 831 P.2d 958
(1992) (Legislature cannot revive legal claim barred by statute of repose because doing
so would take defendant' vested property right without due process).


                                                      7
       The statute liberally expands the time for filing by stating that the discovery of the
"last act" suffices to bring all prior acts by the same perpetrator within the reach of the
statute. K.S.A. 2020 Supp. 60-523(c). Thus, even if most of the alleged abuse took place
before July 1, 1984, the cause of action would be preserved if a single act took place after
that date.


       The Court of Appeals explained the synthesis of the two statutes in this way:


               "Unlike K.S.A. 60-515, K.S.A. 2019 Supp. 60-523 does not include an 8-year
       repose, or any repose, that extinguishes the claims to which it applies. But the extended
       limitations period in K.S.A. 2019 Supp. 60-523 only applies to claims that would not
       have been otherwise time-barred when that statute became effective on July 1, 1992. See
       K.S.A. 2019 Supp. 60-523(d). Practically speaking, this means that the longer limitation
       on abuse claims brought under K.S.A. 2019 Supp. 60-523 does not apply to offending
       acts that occurred before July 1, 1984, as those claims were extinguished as a matter of
       law under K.S.A. 60-515(a) before K.S.A. 2019 Supp. 60-523 became law." Doe, 59
       Kan. App. 2d at 277.


       The parties do not contest this conclusion. This leads to the first question that the
defendants put before the courts: Did the alleged abuse end before or after July 1, 1984?
The following leads us to conclude that this is a disputed question of fact, not a matter
appropriate for judgment on the pleadings or preliminary discovery.


       The defendants urge this court to find that H.B. pleaded certain facts in his petition
that, taken on their face, placed his cause of action outside the statutory time limitations.
If M.J. sexually abused him from the time he was 9 until he was 12, the argument goes,
and he turned 13 on April 30, 1984, then the abuse must have stopped before the


                                                    8
July 1, 1984, statutory deadline of K.S.A. 2020 Supp. 60-523(d). The petition also
asserted that "[b]etween his fourth and seventh-grade years, Fr. M.J. sexually abused him
on multiple occasions in multiple locations." The defendants argue that the seventh-grade
year must have ended before July 1, 1984, from which it can be deduced that the abuse
stopped before the 60-523(d) deadline.


       H.B. responds that his petition was broad enough in its assertions of fact that it
could include the time period after July 1, 1984. The petition was phrased in approximate
time periods, alleging: "From the time Plaintiff was approximately 9 years old until he
was approximately 12 years old, Fr. M.J. sexually abused him." H.B. also contends that
the end of the seventh-grade year was not necessarily when classes stopped but could be
understood to include the months following the completion of his classes.


       In arguing to the district court, H.B.'s counsel acknowledged there were
discrepancies in certain dates and it was not clear, without reviewing school records,
exactly when H.B. was in the seventh grade or when the abuse began. The district court
determined that the pleadings alone were insufficient to establish the relevant dates and
ordered limited discovery relating to when the abuse occurred and when H.B. became
aware of his injuries and their cause. The limited discovery suggests facts that could
establish abuse continuing well beyond July 1, 1984.


       In response to interrogatories, Archdiocese records indicate that M.J. was assigned
to multiple locations throughout northeast Kansas during the relevant time in question.
The records showed that M.J. was assigned to St. Matthew's in Topeka from summer
1981 to summer 1983, to St. Aloysius in Meriden from summer 1982 to summer 1983, to
Holy Spirit in Overland Park as an associate pastor from summer 1983 to summer 1984,
and to St. Peter's in Kansas City, Kansas, as an associate pastor from summer 1984 on.

                                              9
He was also a regional chaplain in Wyandotte County from August 1984 on, a central
interparish C.C.D. director in Wyandotte County from August 1985 on, and a regional
family life director in Wyandotte County from December 1985 on. M.J. stated he could
not remember details of his positions and time at the Archdiocese. His answers showed
he was at Holy Spirit "from July 1983-1984," and at St. Peter's from 1984-1986. He could
not remember whether he attended the funeral in Topeka of Jeffrey David Hassett, who
died around May 5, 1985. He left the Archdiocese "to start my own life" around the
summer of 1995.


       H.B. served as an altar boy from the fourth grade to the eighth grade at St.
Matthew's. H.B. testified at a deposition that his first sexual encounter with M.J. took
place when H.B. was in the fourth grade and M.J. persuaded him to spend the night with
him. Episodes of sexual abuse continued over the following years, initially on most
weekends, when H.B. would stay at the rectory, and then less often when H.B. became
involved in baseball and was less available to M.J. H.B. stated that he became seriously
involved in baseball during his eighth-grade year, which would have been from 1984 to
1985. Even after M.J. was officially transferred to another city, he remained active in
H.B.'s parish, and H.B. accompanied him on "numerous occasions" to M.J.'s outreach
churches. He stated that he could not recall how many episodes happened between the
initial abuse and the last incident.


       H.B. testified he encountered M.J. in a parking lot at a funeral in May 1985, and
M.J. tried to hold his hand and then reached over and touched his genitalia. According to
H.B., M.J. was at the funeral to assist with communion. He said that the last incident
before the funeral took place during the Christmas 1984 holidays, when he stayed
overnight at the rectory.



                                             10
       The defendants contend that the factual assertions educed beyond the pleadings do
not save H.B.'s case because he is bound by the dates and events he set out in his
pleadings and assertions to the district court. They urge the appellate courts to construe
H.B.'s pleadings narrowly, including technical understandings of when M.J. served as a
parish priest at St. Matthew's. But even a strict reading of the petition shows that H.B.
used the word "approximately" when stating how old he was when the abuse took place,
and "approximately" does not mean "exactly." And this court will not read the petition in
such a hyper-technical way as to require a showing that the Archdiocese assigned M.J. to
be a priest in residence at St. Matthew's when he may have occasionally served in an
official role at that parish while assigned to another parish. Such constructions of the
pleadings dangerously undermine the principles of notice pleading.


       With the advent of the rules of civil procedure, a pleading requires only a short
and plain statement of the claim showing that the pleader is entitled to relief and a
demand for judgment. See K.S.A. 2020 Supp. 60-208(a). "There is no requirement to
state facts sufficient to constitute a cause of action. [Citation omitted.] All the rules
require is a short and plain statement of a claim that will give the defendant fair notice of
what the plaintiff's claim is and the ground upon which it rests." Rinsley v. Frydman, 221
Kan. 297, 301-02, 559 P.2d 334 (1977). Notice pleading requires liberal interpretation of
the pleadings and relies on discovery to fill in gaps. See Montoy v. State, 275 Kan. 145,
149, 62 P.3d 228 (2003). If, in the course of comprehensive discovery in the present case,
it comes to light that there were violations of the statute of repose or the statute of
limitations, the defendants will then have the option of requesting summary judgment.


       The Court of Appeals looked at this issue in terms of notice pleading and held that
the petition was sufficient to place the defendants on notice of the nature of the claims
against them. Failure to allege the exact dates of the abuse and the discovery of the

                                              11
injuries did not prejudice the defendants, and the approximations contained in the
pleadings did not defeat the purposes of notice pleadings:


              "We do not find the defendants' efforts to confine H.B.'s allegations to the
      narrowest reading of his petition persuasive. Kansas continues to follow rules of notice
      pleading. Thus, a petition must be broadly construed to determine whether, when read in
      the light most favorable to the plaintiff, it states a cognizable claim for relief. See Cohen
      v. Battaglia, 296 Kan. 542, 545-46, 293 P.3d 752 (2013); see also K.S.A. 2019 Supp. 60-
      212. A party's petition is not intended to govern the entire course of the case. Rector, 287
      Kan. at 232; Pioneer Ridge Nursing Facility Operations, L.L.C. v. Ermey, 41 Kan. App.
      2d 414, 418-19, 203 P.3d 4 (2009).


              "It is true that in some limited instances, a party's admissions in his or her
      petition may be binding on later proceedings—particularly when 'other parties to the
      action relied thereon and changed their position' because of them. Arrowhead Const. Co.
      of Dodge City, Kansas, Inc. v. Essex Corp., 233 Kan. 241, Syl. ¶ 4, 662 P.2d 1195
      (1983), disapproved of on other grounds by Wichita Sheet Metal Supply, Inc. v.
      Dahlstrom and Ferrell Const. Co., Inc., 246 Kan. 557, 792 P.2d 1043 (1990). But no one
      has demonstrated this type of detrimental reliance here—either H.B.'s claim is timely and
      can proceed, or it is not.


              "Our Kansas Supreme Court has explained that allegations of fact included in a
      party's pleadings do not necessarily constitute judicial admissions when 'alternative and
      hypothetical forms of statement of claims and defenses, regardless of consistency . . . lack
      the essential character of an admission.' Lytle v. Stearns, 250 Kan. 783, 795-99, 830 P.2d
      1197 (1992). The Lytle court observed that such allegations "'are directed primarily to
      giving notice and lack the essential character of an admission. To allow [such pleadings]
      to operate as admissions would render their use ineffective and frustrate their underlying
      purpose.'" 250 Kan. at 798-99 (quoting McCormick on Evidence § 265, 781-82)." Doe,
      59 Kan. App. 2d at 292-93.




                                                   12
       This reasoning is sound and requires no further elaboration.


       The defendants also argue H.B. did not bring his claim within three years of
reasonably discovering injuries caused by childhood abuse, a time limitation set out in
K.S.A. 2020 Supp. 60-523(a). K.S.A. 60-523(c) defines "[d]iscovery that the injury or
illness was caused by childhood sexual abuse" broadly to mean "not just awareness of the
abuse, but an understanding that the sexual abuse caused the plaintiffs' injuries." Shirley
v. Reif, 260 Kan. 514, 526, 920 P.2d 405 (1996).


       During his deposition, H.B. stated he began to remember the sexual abuse when
reports about similar cases began to surface in Guam. H.B. stated that he was in ongoing
counseling and that he started to realize that the dates of the abuse contained in the
original petition were not quite correct. He began to recall incidents, specifically the
encounter at the funeral, that were more recent. According to the Archdiocese's records,
H.B. called the Archdiocese in March 2015 to request information as he began to recover
his memories.


       The defendants characterize H.B.'s testimony as self-serving, but testimony that
supports one's own position is not necessarily wrong or dishonest. The Court of Appeals
explained:


                "The fact-finder in this case might eventually agree with the defendants'
       arguments regarding H.B.'s testimony. Or some other evidence might arise during
       discovery that would conclusively pinpoint when the abuse took place. But it is not the
       role of a court at summary judgment—nor our role on appeal—to make credibility
       assessments or weigh conflicting evidence. And here, there remains a factual dispute
       about when H.B. did in fact discover that his injuries were caused by childhood sexual
       abuse. . . .


                                                   13
               "If the jury determines that H.B. discovered his injuries were caused by
       childhood sexual abuse after August 31, 2014, then his suit is timely under K.S.A. 2019
       Supp. 60-523. But if the jury finds that H.B.'s reasonable discovery occurred before that
       date, his claims are barred as a matter of law. Regardless of the fact-finder's ultimate
       determination, the district court correctly denied the defendants' motions for summary
       judgment." Doe, 59 Kan. App. 2d at 296.


       The Court of Appeals analysis of the factual issues is persuasive. The defendants
seek to stop this action from proceeding by short-circuiting the fact-finding process at
the pleadings stage. Disputed questions of material fact remain at this point in the
proceedings, and judgment on the pleadings or summary judgment is inappropriate.


               Application of K.S.A. 2020 Supp. 60-523(a) to the Archdiocese


       The Archdiocese argues that the K.S.A. 2020 Supp. 60-253 special statute of
limitations applies only to suits against individuals, not to suits against institutions, and
that, even if the case is allowed to go forward against M.J., the action against the
Archdiocese is time barred. The Court of Appeals disagreed, and we agree with the Court
of Appeals.


       Statutory interpretation presents a question of law over which appellate courts
exercise unlimited review. Nauheim v. City of Topeka, 309 Kan. 145, 149, 432 P.3d 647
(2019). The most fundamental rule of statutory construction is that the intent of the
Legislature governs if that intent can be ascertained. State ex rel. Schmidt v. City of
Wichita, 303 Kan. 650, 659, 367 P.3d 282 (2016). An appellate court must first attempt to
ascertain legislative intent through the statutory language enacted, giving common words



                                                    14
their ordinary meanings. Nauheim v. City of Topeka, 309 Kan. 145, 149, 432 P.3d 647
(2019).


       The Archdiocese contends that the wording of K.S.A. 2020 Supp. 60-523
demonstrates the Legislature intended the savings clause to operate only against
individual defendants who perpetrate crimes, not against institutional defendants or other
non-perpetrators. The Archdiocese points to K.S.A. 2020 Supp. 60-523(b), which defines
childhood sexual abuse in terms of criminal conduct, and the Archdiocese would have the
courts conclude that, because the institution could not engage in the specified crimes,
suits against institutions do not receive the benefit of the extended statutes of limitations
and repose.


       K.S.A. 2020 Supp. 60-523(b)(2) reads:


               "'Childhood sexual abuse' includes any act committed against the person which
       act occurred when the person was under the age of 18 years and which act would have
       been a violation of any of the following:


                       "(A) Indecent liberties with a child as defined in K.S.A. 21-3503, prior to
               its repeal, or subsection (a) of K.S.A. 21-5506, and amendments thereto; (B)
               aggravated indecent liberties with a child as defined in K.S.A. 21-3504, prior to
               its repeal, or subsection (b) of K.S.A. 21-5506, and amendments thereto; (C)
               aggravated criminal sodomy as defined in K.S.A. 21-3506, prior to its repeal, or
               subsection (b) of K.S.A. 21-5504, and amendments thereto; (D) enticement of a
               child as defined in K.S.A. 21-3509, prior to its repeal; (E) indecent solicitation of
               a child as defined in K.S.A. 21-3510, prior to its repeal, or subsection (a) of
               K.S.A. 21-5508, and amendments thereto; (F) aggravated indecent solicitation of
               a child as defined in K.S.A. 21-3511, prior to its repeal, or subsection (b) of
               K.S.A. 21-5508, and amendments thereto; (G) sexual exploitation of a child as


                                                    15
              defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 21-5510, and
              amendments thereto; or (H) aggravated incest as defined in K.S.A. 21-3603, prior
              to its repeal, or subsection (b) of K.S.A. 21-5604, and amendments thereto; or
              any prior laws of this state of similar effect at the time the act was committed."


       To be sure, an entity such as the Archdiocese would not be capable of sodomizing
or soliciting a child, at least not in its institutional capacity. The Archdiocese could not be
convicted and sentenced to prison for those crimes. But the statutory language does not
speak to a particular perpetrator of the criminal acts; it addresses "damages suffered as a
result of childhood sexual abuse." K.S.A. 2020 Supp. 60-523(a). The focus is on the
victim, not on which particular party engaged in the prohibited conduct.


       Kansas tort law does not require that a defendant be the immediate and active
cause of injuries. See, e.g., Marquis v. State Farm Fire & Cas. Co., 265 Kan. 317, 331,
961 P.2d 1213 (1998) (liability for negligent supervision, hiring, and retention of
employee); Bright v. Cargill, Inc., 251 Kan. 387, 837 P.2d 348 (1992) (explaining basis
for vicarious liability); York v. InTrust Bank, N.A., 265 Kan. 271, 297-98, 962 P.2d 405
(1998) (recognizing tort liability for "passive tortfeasors"); State ex rel. Mays v.
Ridenhour, 248 Kan. 919, 811 P.2d 1220 (1991) (recognizing tort liability for aiding and
abetting in the commission of a tort).


       Nothing in the plain language of K.S.A. 2020 Supp. 60-523 suggests the
Legislature intended to make torts based on childhood sexual abuse different from other
torts by creating a requirement of active perpetration of the abuse. To the contrary, the
statute speaks of resulting harms, not of perpetrator liability.




                                                  16
       The Legislature could have explicitly exempted vicarious and passive actors from
the reach of K.S.A. 2020 Supp. 60-523, creating an exception for the general rules of tort
liability. It did not do so. The Court of Appeals explained:


                 "The Kansas Legislature has defined limitations periods in multiple ways. At
       times, the legislature has assigned statutory timelines to specific tort claims. See, e.g.,
       K.S.A. 60-513(a)(1) ('action[s] for trespass'); K.S.A. 60-513(a)(5) ('action[s] for wrongful
       death'); K.S.A. 60-514(a) ('action[s] for libel or slander'); K.S.A. 60-514(b) ('action[s] for
       assault, battery, malicious prosecution, or false imprisonment'). Other statutes apply time
       limitations to categories of claims, such as claims arising under contracts or statutes. See
       K.S.A. 60-511(1); K.S.A. 60-512. And sometimes, the legislature has chosen to apply a
       time limitation to particular plaintiffs (such as minors, incapacitated persons, or people
       asserting claims against an estate), regardless of the claims they assert. See K.S.A. 60-
       515; K.S.A. 59-2239.


                 "K.S.A. 2019 Supp. 60-523 does not fall into any of these categories. Most
       notably, the legislature could have tied the limitations period in that statute to 'actions for
       childhood sexual abuse,' as it did for other tort actions, but it did not. Instead, the statute's
       timeline applies to 'action[s] for recovery of damages suffered as a result of childhood
       sexual abuse.' (Emphasis added.) K.S.A. 2019 Supp. 60-523(a)." Doe, 59 Kan. App. 2d at
       287-88.


       The parties urge us to turn to the interpretation of similar statutes in other states.
We decline to do so. It is the plain language of our statute, not the more-or-less similar
language of other states' statutes that governs. We will note only that states that have
language most akin to the Kansas text have come to the same conclusion: Their
legislatures did not intend to limit the provisions of expanded limitations statutes to
causes of action against only the actual perpetrators of sexual abuse. See, e.g., Doe v. Boy
Scouts of America Corporation, 323 Conn. 303, 147 A.3d 104 (2016); Werre v. David,


                                                      17
275 Mont. 376, 913 P.2d 625 (1996); Stephanie M. v. Coptic Orthodox Patriarchate
Diocese of Southern U.S., 362 S.W.3d 656 (Tex. App. 2011); C.J.C. v. Corporation of
Catholic Bishop of Yakima, 138 Wash. 2d 699, 985 P.2d 262 (1999).


       We agree with the Court of Appeals analysis distinguishing statutes in states that
have perpetrator-based language and states such as Kansas that have harm-based
language. Doe, 59 Kan. App. 2d at 289-90. We also agree with that court's conclusion:


       "[O]nly individuals, not institutions, can engage in the acts listed as childhood sexual
       abuse in K.S.A. 2019 Supp. 60-523(b). But K.S.A. 2019 Supp. 60-523 applies broadly to
       any action for damages, so long as those damages flow from—were 'suffered as a result
       of '—childhood sexual abuse. This includes negligence claims against an institution for
       injuries that result from those abusive acts." 59 Kan. App. 2d at 290.


       The bottom line is that a Kansas statute is in play in this appeal, and the plain
language of that Kansas statute is that an action for damages suffered as a result of
childhood sexual abuse may not be filed more than three years after the date when the
person discovers that he or she has an injury caused by childhood sexual abuse. That
language does not limit the pool of potential defendants subject to the expanded
limitations period of K.S.A. 2020 Supp. 60-523.


       The judgment of the Court of Appeals is affirmed. The judgment of the district
court is affirmed. The case is remanded to the district court for further proceedings
consistent with this opinion.




                                                    18
                                           ***


       STEGALL, J., concurring: I write separately to note my disagreement with the
majority's conclusion that by its plain language, K.S.A. 2020 Supp. 60-523 "contains no
requirement that a party against whom a claim for damages suffered as a result of
childhood sexual abuse must have been the active perpetrator of the abuse." John Doe v.
M.J., 315 Kan. ___, Syl. ¶ 4, ___ P.3d ___ (2022). In my view, the statutory language is
ambiguous on this point. But it is unnecessary for us to resolve that ambiguity in this
case. This is because H.B. alleged that the Roman Catholic Archdiocese of Kansas City
was in fact an active perpetrator in the abuse under an aiding and abetting theory.


       H.B.'s complaint asserts that the "Archdiocese aided and abetted" M.J.'s abusive
conduct. According to the complaint, the Archdiocese encouraged and ratified M.J.'s
abusive conduct by accepting his services—including his services for and contact with
children, which the Archdiocese encouraged—without repudiation or investigation into
the acts of sexual misconduct. As such, our decision to affirm the district court stands
independent of the majority's conclusion that K.S.A. 2020 Supp. 60-523 "applies
broadly" to cover individuals and entities who were not perpetrators of abuse.


       I join the remainder of today's opinion and concur in judgment.


       LUCKERT, C.J., joins the foregoing concurrence.




                                             19